NIX, Justice,
dissenting.
There is no question the Act of 1927 1 can by superseded by the Charter Commission pursuant to the First Class Cities *25Home Rule Act of April 21, 1949, P.L. 665, 53 P.S. § 13101 et seq., and the majority so concedes. Yet, surprisingly, the majority finds the Charter provisions involved here2 not in contravention of the Act of 1927 by perceiving the obrajes “from time to time” and “[ujntil the C ,ncil shall ot icrwise ordain” as unclear and malleable. That approach facilitates the very type of labored reasoning the majority indicates to be unnecessary in this case. It is farce to suggest “[ujntil the Council shall otherwise ordain” intended to continue the restraint of the Act of 1927. To apply the language of Cummings v. City of Scranton, et al., 348 Pa. 538, 543-44, 36 A.2d 473, 475 — 78 (wherein we held that a city of the second class A did not have the power to enact the ordinance m question) to this case, is to completely ignore the power, previously conceded by the majority, existing in the City Council of Philadelphia pursuant to the First Class Cities Home Rule Act. A natural and normal reading of both phrases indicates the language used neither implies nor connotes the restrictions contained in the Act of 1927. Thus it is patent that the provisions of the Home Rule Charter explicitly frees the City Council of the constraint of the Act of 1927, in the exercise of its powers to fix salaries of Council members.
The majority does not address the constitutional challenge because of its finding that the Charter provisions are not inconsistent with the Act of 1927. However, we note that under Baldwin v. City of Philadelphia, 99 Pa. 164 (1881) and the cases following it, Article III, Section 13 (now Article III, Section 27) is inapplicable to municipal legislation.3
*26Public policy codified in the Act of 1927 is essentially common law public policy subsequently expressed statutorily. That public policy was lawfully rejected by the Charter Commission when it drafted the Home Rule Charter. It is my opinion that this Court should not revitalize such public policy once it was rejected by the Home Rule Charter and the citizens who adopted the Charter.4
Finally, the action of the Commonwealth Court in regard to the salary increases for the District Attorney, City Commissioners, Sheriff and Register of Wills based upon issues raised sua sponte by that court should be reversed.5 Such a practice by lower courts has been disapproved of by this Court in Wiegand v. Wiegand, 461 Pa. 482, 337 A.2d 256 (1975). See also Phillips Home Furnishing v. Continental Bank, 467 Pa. 43, 354 A.2d 542 (1976); In Re Duncan Trust, 480 Pa. 608, 391 A.2d 1051 (1978); Butler Area School District v. Butler Ed. Ass’n, 481 Pa. 21, 391 A.2d 1295 (1978).
For the foregoing reasons I must dissent.

. The Act of 1927 provides:
*25No city, borough, town, or township shall hereafter increase or diminish the salary, compensation, or emoluments of any elected officer after his election, ...
Act of May 13, 1927, P.L. 992, No. 479, § 1; 53 P.S. § 13403.


. Charter, § 2-100 (551 Pa. Code § 2.2-100); and Charter, § 3-600 (351 Pa. Code § 3.3-600).


. While there may be wisdom in re-examining Baldwin, which bound both courts below through stare decisis, any change in its holding should be prospective only. The Council had a right to rely upon the law as articulated at the time of their action.


. In any event, the salary increases for the newly elected councilpersons who did not vote for the pay raises are not tainted by any alleged conflict of interest and, therefore, must be sustained.


. These six officials’ Petition for Allowance of Appeal is presently pending in this Court. For some obscure reason, these cases have been deemed to be separate matters and hence not addressed by the majority.